Title: To Benjamin Franklin from Anna Maria Shipley, 1 October 1779
From: Shipley, Anna Maria
To: Franklin, Benjamin


St. James’s Place Ocb. 1st. 1779
As I have this Moment heard of a conveyance for a letter I cannot omit intruding a few lines on you to say how much & gratefully I felt your goodness in writing to me by Mr Jones. & at the same time to tell you of the welfare of a Family that esteems your friendship amongst their most valuable blessing & wishes & prays with the greatest sincerty for yr peace & happiness. I left all well in Hampshire last week. I am now going with this family into Northamptonshire ’till the meeting of Parliment. Adieu my dear Sir with more esteem & admiration than I can express. Believe me affetly. Yrs.
A M S
 
Addressed: Doctor Franklin
